IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IN THE MATTER OF THE DISCIPLINE                        No. 69787
                   OF LUIS J. ROJAS, BAR NO. 5107.

                                                                              FILED
                                                                              JUN 1 4 2016



                                           ORDER OF SUSPENSION
                               This is an automatic review of a Southern Nevada
                   Disciplinary Board hearing panel's findings of fact, conclusions of law, and
                   recommendation for attorney discipline arising from attorney Luis J.
                   Rojas's felony conviction in United States District Court for the District of
                   Nevada, pursuant to a guilty plea, of willfully making a false statement in
                   a matter within the jurisdiction of a governmental agency in violation of
                   18 U.S.C. § 1001.
                               Alter a hearing, the panel found that Rojas had violated RPC
                   8.4(b) (misconduct: criminal act that reflects adversely on the lawyer's
                   honesty, trustworthiness, or fitness to practice law) and RPC 8.4(c)
                   (misconduct: conduct involving dishonesty, fraud, deceit, or
                   misrepresentation). The panel found two aggravating factors (selfish
                   motive and substantial experience in the practice of law) and six
                   mitigating factors (absence of a prior disciplinary record, personal or
                   emotional problems, timely good faith effort to rectify consequences of
                   misconduct, full disclosure or cooperation in the disciplinary proceeding,



SUPREME COURT
        OF
     NEVADA


(0) 1947A    es.
                                                                                       lav2S
                    character and reputation, and remorse).    See SCR 102.5(1), (2). Based on
                    the violations, the panel recommended that Rojas be suspended from the
                    practice of law for the term of his felony probation or 18 months,
                    whichever is longer, pay a $25,000 fine to the State Bar of Nevada Client
                    Security Fund as a condition of reinstatement, and pay the disciplinary
                    proceeding costs, excluding Bar Counsel and staff salaries.
                                This court reviews the panel's conclusions of law and
                    recommendation de novo, but employs a deferential standard of review for
                    findings of fact. SCR 105(3)(b). The State Bar has the burden of showing
                    by clear and convincing evidence that the attorney committed the
                    violations charged. See In re Discipline of Drakulich, 111 Nev. 1556, 1566,
                    908 P.2d 709, 715 (1995). In determining the appropriate disciplinary
                    sanction, four factors are to be weighed: "the duty violated, the lawyer's
                    mental state, the potential or actual injury caused by the lawyer's
                    misconduct, and the existence of aggravating or mitigating factors."   In re
                    Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                    The purpose of attorney discipline is not to punish an attorney but to
                    protect the public and the integrity of the bar.   See State Bar of Nev. v.
                    Claiborne, 104 Nev. 115, 129, 756 P.2d 464, 473 (1988).
                                We conclude that clear and convincing evidence supports the
                    panel's findings of misconduct since Rojas received a felony conviction
                    related to a false statement he made in connection with the sale of his
                    home. As to the extent of discipline, the felony conviction constitutes a
                    serious offense,   see SCR 111(6), and contains certain elements of
                    misrepresentation and false swearing that would ordinarily warrant a
                    four-year suspension. See ABA Standards for Imposing Lawyer Sanctions,



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    cep,
                 Compendium of Professional Rules and Standards, Standards 5.11 and
                 5.12 (2015 ed.). Nevertheless, multiple mitigating factors are present in
                 this case and weigh in favor of a lesser term of suspension. It was
                 undisputed that Rojas had no prior discipline, self-reported the matter to
                 the State Bar, and fully cooperated in the proceeding. Rojas described to
                 the hearing panel his financial struggles and frustrations during an
                 economically turbulent time, his desire to retain his family home, and his
                 sincere remorse for his actions. Rojas provided multiple letters from
                 attorneys who had worked with him over the course of his legal career
                 attesting to his good character and reputation. He also furnished a letter
                 written by the United States Attorney who had prosecuted his federal
                 case, which highlighted mitigating factors—the lack of identifiable loss to
                 the lender and the lender's bad faith negotiations—that led to a
                 noncustodial federal sentence and should weigh in favor of leniency in any
                 bar disciplinary proceedings. Under these circumstances, we conclude
                 that the discipline recommended by the hearing panel is appropriate.
                             Accordingly, we suspend Rojas from the practice of law for the
                 term of his felony probation or for a term of 18 months beginning
                 retroactively on the date of his temporary suspension on May 1, 2015,
                 whichever is longer. Rojas shall pay the disciplinary proceeding costs,
                 excluding Bar Counsel and staff salaries, within 30 days from his receipt
                 of an invoice from the State Bar. Because the imposed suspension is
                 longer than six months, Rojas must petition the State Bar for
                 reinstatement to practice law. SCR 116. Rojas shall also pay a $25,000
                 fine to the State Bar of Nevada Client Security Fund as a condition of




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                 reinstatement. The parties shall comply with the applicable provisions of
                 SCR 115 and SCR 121.1.
                            It is so ORDERED.


                                                             Cfi--9 LA-cA.S2C         ,c.
                                                          Parraguirre



                                                          Hardesty
                                                                           .et_t_t\      J.



                                                                                         J.




                                                          Gibbons


                 PICKERING, J., dissenting:
                             I do not agree that an 18-month suspension for a federal
                 felony conviction involving elements of fraud and false swearing by an
                 attorney is sufficient or in harmony with how we have processed other
                 comparable cases. Rojas essentially structured a short sale of his personal
                 residence to himself, thereby eliminating a substantial mortgage, and in



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e
                    the process, knowingly made a false statement on a form within the
                    jurisdiction of the United States Department of Housing and Urban
                    Development. The nature of his felony conviction warrants more
                    significant discipline than an 18-month suspension.     See ABA Standards
                    for Imposing Lawyer Sanctions, Compendium of Professional Rules and
                    Standards, Standard 5.11 (disbarment is generally appropriate when the
                    conduct includes an element of "intentional interference with the
                    administration of justice, false swearing, misrepresentation, fraud,
                    extortion, misappropriation," or when the "lawyer engages in any other
                    intentional conduct involving dishonesty, fraud, deceit, or
                    misrepresentation that seriously adversely reflects on the lawyer's fitness
                    to practice"); Standard 5.12 (suspension is appropriate for knowing
                    criminal conduct that does not contain elements in 5.11 but nonetheless
                    seriously and adversely reflects on the lawyer's fitness) (2015 ed.).
                    Although Rojas presented several mitigating factors, he also has
                    substantial experience in the law, knew that his conduct made the
                    transaction illegal, and was motivated by personal financial gain.      See
                    SCR 102.5. For these reasons, I respectfully dissent.



                                                                                            J.
                                                              Pickering


                    cc:       Chair, Southern Nevada Disciplinary Panel
                              Stein & Rojas
                              C. Stanley Hunterton, Bar Counsel
                          • Kimberly K. Farmer, Executive Director, State Bar of Nevada
                              Perry Thompson, Admissions Office, United States Supreme Court



SUPREME COURT
       OF
    NEVADA
                                                          5
(0) 1947A (910)94